Bloodworth, J.
1. The court is alleged to have erred in charging the jury that “the State further contends that in so far as the case rests upon circumstantial evidence, that by same it has established the guilt of the defendant to that degree of certainty required by law.” This excerpt-standing alone might be considered as an expression of the court as to what had been proved; but it is but a part of a sentence, and when the whole is considered it will be seen that the court is but stating the contention of the State, and that when the entire sentence is considered it contains no error; for the portion of the sentence not quoted in the ground is as follows: “that is, to a moral and reasonable certainty and beyond a reasonable doubt.” Eor no reason urged against this portion of the charge in the several grounds of the motion for a new trial is it error.
2. There is some evidence authorizing the verdict, which is approved by the trial judge. When this is true, and no error of law has been committed, under repeated and uniform rulings of this court and of the Supreme Court, a reviewing court is powerless to interfere. See Smith v. Barr, 32 Ga. App. 53 (8) (122 S. E. 626); Johnson v. State, 33 Ga. App. 148 (125 S. E. 734).

Judgment affirmed.


Broyles, G. J., concurs. Luke, J., dissents.